department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-6661-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from subject deborah a butler assistant chief_counsel cc dom fs items taken into account for purposes of calculating reserves for life_insurance_companies this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year issues whether sec_807 which provides a special rule requiring that the net_surrender_value of pension contracts be reduced by surrender charges applies to pension reserves taken into account under sec_807 if so whether sec_807 applies to surrender charges that may not be applied due to contingencies reflected in the underlying contract tl-n-6661-99 conclusions sec_807 applies to reserves taken into account under sec_807 that are attributable to group pension_plan_contracts accordingly such reserves must be reduced by any surrender charges provided in the contracts sec_807 is applicable to the reserves at issue regardless of whether the surrender charges are subject_to contingencies facts taxpayer is a qualifying life_insurance_company under sec_816 included among the products marketed by taxpayer are group pension annuity_contracts sold to employee groups in both the public and private sectors the contracts at issue are group annuity_contracts which were sold to and used as funding vehicles for private sector qualified_pension plans covered by sec_401 and for public sector deferred_compensation plans covered by sec_457 consequently the contracts meet the definition of pension_plan_contracts set forth at sec_818 the contracts at issue offer both fixed and variable options to participants and are presently in the accumulation_phase accordingly taxpayer’s reserves with respect to these contracts reflect amounts held to accumulate towards the purchase of fixed and variable annuities for individual participants the reserves for both of these products are stated to be held at full fund value ie the reserves are computed principally with reference to the amounts held on deposit taxpayer and the agent agree that the statutory valuation method applicable to these contracts is the commissioners’ reserve_valuation method crvm most if not all of these group annuity_contracts contain temporary annuity purchase rate apr guarantees in addition the group contracts provide for surrender charges referred to in the contracts as contingent deferred sales charges which are applied upon the withdrawal of funds in certain situations we understand that under crvm an insurer is required to accumulate the funds it holds under a contract at the interest rate guaranteed under the contract and to discount this accumulated amount back to the calculation date utilizing the appropriate interest rate under statutory accounting rules unless the interest rate guaranteed under the contract and the statutory interest rate are the same a reserve so calculated will be different than the accumulation value of the contract on the same date tl-n-6661-99 these surrender charges do not apply in cases of death disability financial hardship or annuitization and the amount of the surrender charge declines each year that the contract is in effect ultimately being phased out entirely the agent and taxpayer agree that taxpayer’s reserves attributable to the group annuity_contracts should be taken into account under sec_807 which includes in reserves amounts for dividend accumulations and other_amounts held at interest in connection with insurance and annuity_contracts the parties agree that sec_807 is the appropriate code section because the contracts are presently in the accumulation_phase and the contracts provide temporary rather than permanent purchase rate guarantees in contrast to taxpayer’s position however the agent argues that taxpayer’s reserves with respect to the group contracts should have been reduced by taking into account potential surrender charges the agent has proposed adjustments accordingly with respect to year and year law and analysis issue sec_807 - sets forth a list of six categories of reserves that life insurers must take into account in determining income sec_807 provides that net decreases in sec_807 reserves during the taxable_year are included in the taxpayer’s gross_income under sec_803 while sec_807 provides that net increases in sec_807 reserves during the taxable_year are taken into account as a deduction under sec_805 only one of the six types of reserves set forth at sec_807 is applicable to life_insurance_reserves as that term is defined in sec_816 sec_807 provides that among the items taken into account as reserves under sec_807 are amounts discounted at the appropriate rate of interest necessary to satisfy the obligations under insurance and annuity_contracts but only if such obligations do not involve at the time with respect to which the computation is made under this paragraph life accident or health contingencies the flush language of sec_807 further provides that for purposes of reserves taken into account under sec_807 the appropriate rate of interest is the higher of the prevailing federal interest rate the prevailing_state_assumed_interest_rate or the rate of interest assumed by the company in determining the guaranteed benefit in no case however will such reserves be discounted to an amount less than the net_surrender_value of the underlying contract tl-n-6661-99 sec_807 provides that among the items taken into account as reserves under sec_807 are dividend accumulations and other_amounts held at interest in connection with insurance and annuity_contracts sec_807 sets forth a special rule for computing reserves for pension_plan_contracts specifically sec_807 provides that for purposes of sec_807 the balance in the policyholder’s fund shall be treated as the net_surrender_value of such contract determined with regard to any penalty or forfeiture which would be imposed upon surrender but without regard to any market_value adjustment as discussed the agent in this case argues that taxpayer must take into account surrender charges in determining its reserves attributable to the group annuities although sec_807 requires that the net_surrender_value of pension_plan_contracts be determined with regard to any penalty or forfeiture imposed upon surrender of such contract the agent also agrees with taxpayer that the reserves at issue should be taken into account under sec_807 in contrast to reserves taken into account under sec_807 the code does not expressly require that reserves taken into account under sec_807 be determined with reference to net surrender values accordingly it arguably appears that the requirements set forth in sec_807 apply to reserves taken into account under sec_807 but not to reserves taken into account under sec_807 nevertheless we agree with the agent’s position that reserves taken into account under sec_807 are subject_to the limitations imposed by sec_807 as part of the deficit_reduction_act_of_1984 dra of congress revised the portion of subchapter_l applicable to life_insurance_companies in an attempt to clarify the tax treatment of reserves with respect to group pension_plan_contracts which do not contain permanent apr guarantees congress in the dra of enacted a provision presently contained in sec_816 which removes from the numerator and denominator of the life_insurance_company qualification ratio amounts set_aside and held at interest to satisfy obligations under contracts which do not contain permanent guarantees with respect to life accident or health contingencies under sec_816 an insurance_company qualifies as a life_insurance_company if its life_insurance_reserves plus unearned premiums and unpaid_losses on noncancellable life accident or health policies the numerator comprise more than percent of the company’s total_reserves the denominator the legislative_history reflects that congress enacted sec_816 in order to resolve any question as to how the types of funds described by sec_816 should be treated for purposes of the qualification fraction senate finance comm 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date pincite comm print no tl-n-6661-99 in connection with the enactment of sec_816 the legislative_history underlying the dra of states that if group pension contracts written by an insurance_company have any insurance or apr guarantees for life or a fixed term then the premiums for such contracts must be taken into life_insurance_company gross_income under sec_803 and the increase in the fund is treated as an increase of a reserve item under sec_807 or c if there are no guarantees whatsoever however then the insurer need not include premiums as income and no reserves will be treated as increased see senate finance comm 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date pincite n comm print no h_r rep no pt pincite n although this legislative_history does not make specific reference to the special rule in sec_807 its reference to the fund in connection with group pension contracts suggests congress’ intent that the policyholder’s fund as defined in sec_807 be used as the basis of determining the reserves attributable to such group pension funds under sec_807 or this interpretation is further supported by the provisions of sec_807 since sec_807 applies for purposes of all of sec_807 the special rule extends to all of the rules regarding the determination of reserve increases and decreases set forth in sec_807 although the provisions of sec_807 as originally enacted made reference to net surrender values only in the context of the rules for computing increases an decreases in life_insurance_reserves presently set forth in sec_807 the technical corrections title of the tax_reform_act_of_1986 amended the provisions of sec_807 to provide that with respect to obligations on insurance and annuity_contracts not involving life accident_or_health_insurance contingencies the amount to be taken into account as a reserve item under sec_807 may not be less than the net_surrender_value of the contract tax_reform_act_of_1986 pub_l_no a stat vol c b the special rule in sec_807 therefore is not merely applicable to life_insurance_reserves but rather is expressly applicable to the computation of pension_plan reserves which are classified as reserve items under sec_807 we conclude that since sec_807 is applicable for purposes of sec_807 as a whole and because sec_807 is not limited to the determination of life_insurance_reserves the special rule is applicable in computing pension_plan reserves which are classified as reserve items under sec_807 issue taxpayer argues that there are no surrender charges to be taken into account to the extent that the surrender charges are subject_to contingencies in so doing tl-n-6661-99 taxpayer argues that sec_807 applies to amounts that would be imposed rather than may be imposed we disagree with taxpayer’s position taxpayer’s interpretation if accepted would allow taxpayers to avoid having to take surrender charges into account in determining reserves related to pension contracts by simply subjecting such surrender charges to a contingency accordingly we agree with your conclusion in this regard case development hazards and other considerations the agent has indicated on p of the form 886-a included with your submission that most if not all of the contracts contain temporary apr guarantees we cannot tell from the form 886-a whether the entire proposed_adjustment relates to contracts with temporary aprs please confirm this in addition we note that since the code does not expressly require that reserves taken into account under sec_807 be determined with reference to net surrender values but does expressly make that provision for reserves taken into account under sec_807 one distinction between reserves taken into account under sec_807 and c is that reserves under sec_807 appear to contemplate future obligations discounted at the appropriate rate of interest whereas sec_807 reserves by not referring to discounting seem to contemplate amounts held at interest with no future obligation owing to the owner of the underlying contract in this regard included with your submission was a letter from in that letter mr explains that the reserves were determined in accordance with crvm and suggests that life contingencies are not involved in the computation of the reserves in issue since crvm calculations typically involve an accumulated amount which is then discounted by the amount of the statutory interest rate it appears that the reserves in question are more consistent with the definition of sec_807 reserves than sec_807 reserves particularly to the extent that taxpayer has guaranteed particular rates of interest under the contracts tl-n-6661-99 if so the reserves must be computed with reference to surrender charges regardless of whether the reserves also meet the definition of sec_807 reserves in so doing we see no reason why congress would have required surrender charges to be taken into account in calculating pension_plan reserves contemplated by sec_807 without also requiring surrender charges to be taken into account in calculating reserves contemplated by sec_807 please call if you have any further questions deborah a butler assistant chief_counsel by joel e helke chief financial institutions and products branch we also note that sec_811 prevents a taxpayer from double counting a reserve item thereby suggesting that a reserve could be fall into more than one of the six categories of reserves described in sec_807 in this regard sec_811 is the successor to the flush language contained at the end of former sec_810 in effect prior to enactment of the dra of the double counting rule reflected in the flush language of former sec_810 immediately follows the enumeration of the six categories of reserves presently set forth in sec_807
